
	
		I
		111th CONGRESS
		1st Session
		H. R. 3582
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2009
			Mrs. Bachmann (for
			 herself, Mr. Marchant,
			 Ms. Foxx, Mr. Herger, Ms.
			 Fallin, Mr. Bartlett,
			 Mrs. Lummis,
			 Mr. Gingrey of Georgia,
			 Mr. Austria,
			 Mr. Kingston,
			 Mr. Manzullo,
			 Mr. Neugebauer,
			 Mr. Shadegg,
			 Mr. Gohmert,
			 Mr. Culberson,
			 Mr. Pitts,
			 Mr. Hensarling,
			 Mr. Scalise, and
			 Mr. Alexander) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To make organizations which have been indicted for
		  violations of Federal or State law relating to elections for public office
		  ineligible to participate in the Planning Partnership Program for the 2010
		  census of population, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Census Improvement
			 Act.
		2.Limitation on
			 eligibility to participate in Planning Partnership Program for the 2010
			 census
			(a)In
			 generalParticipation in the
			 Planning Partnership Program for the 2010 census of population shall not be
			 allowed in the case of—
				(1)an organization
			 which has been indicted for a violation under Federal or State law relating to
			 an election for Federal or State office; or
				(2)an organization
			 which employs applicable individuals.
				(b)Applicable
			 individual definedFor purposes of this section, the term
			 applicable individual means an individual who—
				(1)is—
					(A)employed by the
			 organization in a permanent or temporary capacity;
					(B)contracted or
			 retained by the organization; or
					(C)acting on behalf
			 of, or with the express or apparent authority of, the organization; and
					(2)has been indicted
			 for a violation under Federal or State law relating to an election for Federal
			 or State office.
				(c)State
			 definedFor purposes of this section, the term State
			 includes the District of Columbia.
			3.Two-thirds vote
			 required to repeal or otherwise limit provisions relating to confidentiality of
			 certain information
			(a)Rulemaking
			 powerThe succeeding provisions of this section are enacted by
			 Congress—
				(1)as an exercise of
			 the rulemaking power of the Senate and the House of Representatives,
			 respectively, and as such shall be deemed a part of the rules of each House,
			 respectively, and shall supersede other rules only to the extent that they are
			 inconsistent with such other rules; and
				(2)with the full
			 recognition of the constitutional right of either House to change the rules (so
			 far as relating to the procedures of that House) at any time, in the same
			 manner, and to the same extent as any other rule of that House.
				(b)Voting
			 requirementNo bill or joint
			 resolution, amendment, or conference report containing a provision which would
			 have the effect of repealing, suspending, or otherwise limiting the application
			 of section 9 of title 13, United States Code (relating to information as
			 confidential; exception) shall be considered as passed or agreed to, by either
			 House of Congress, unless so passed or agreed to by a vote of not less than
			 two-thirds of the Members of such House voting.
			4.Review and report
			 to Congress
			(a)In
			 generalNot later than 6
			 months after the deadline for the submission described in subsection (c), the
			 Government Accountability Office shall review and report to Congress on the
			 questions proposed to be included in the 2010 census of population and the
			 American Community Survey (next scheduled to be carried out after the end of
			 the 6-month period beginning after the date of the enactment of this
			 Act).
			(b)RequirementsIn
			 carrying out this section, the Government Accountability Office shall
			 specifically address—
				(1)the reasons for
			 each question proposed to be included in the survey or census and the purposes
			 for which the information obtained from respondents is likely to be
			 used;
				(2)alternative means
			 by which the same information could be obtained other than by inclusion in such
			 census or survey, as the case may be; and
				(3)the relative
			 advantages and disadvantages of obtaining the information through a census or
			 survey (as the case may be) as compared to the alternative means referred to in
			 paragraph (2).
				(c)Submission of
			 questionsNot later than 30 days after the date of the enactment
			 of this Act, the Secretary of Commerce shall submit to the Government
			 Accountability Office—
				(1)a
			 copy of each question proposed to be included in the upcoming American
			 Community Survey (as described in subsection (a)) and the 2010 census of
			 population; and
				(2)with respect to
			 each question under paragraph (1), the views of the Secretary of Commerce (or
			 designee) with respect to paragraphs (1) through (3) of subsection (b).
				5.Practice of
			 seeking answers to survey or census questions from non-household members no
			 longer allowed
			(a)In
			 generalNotwithstanding any
			 other provision of law, no officer, employee, or other person referred to in
			 subchapter II of chapter 1 of title 13, United States Code, may, in the conduct
			 of the American Community Survey or the 2010 census of population, seek answers
			 to any questions relating to any household or any member of such household from
			 any person who is not a member of such household.
			(b)ImplementationThe
			 Secretary of Commerce shall take such measures as may be necessary to provide
			 for the implementation of subsection (a).
			6.DefinitionsFor purposes of this Act—
			(1)the term
			 census of population has the meaning given such term by section
			 141(g) of title 13, United States Code; and
			(2)the term
			 Member means a Member of Congress, as defined by section 2106 of
			 title 5, United States Code.
			
